                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                           CHAPTER 13
YEHEYA ZAKARIA OSMAN,
aka YEHEYA Z. OSMAN,                             CASE NO.
aka YEHEYA OSMAN,
                                                  X ORIGINAL PLAN
Debtor                                              AMENDED PLAN (Indicate 1st , 2nd , 3rd
                                                      , etc.)
                                                  1 Number of Motions to Avoid Liens
                                                  1 Number of Motions to Value Collateral

                                       CHAPTER 13 PLAN

                                             NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if neither
box is checked, the provision will be ineffective if set out later in the plan.

1 The plan contains nonstandard provisions, set out in § 9,           Included       Not
  which are not included in the standard plan as approved by                         Included
  the U.S. Bankruptcy Court for the Middle District of
  Pennsylvania.
2 The plan contains a limit on the amount of a secured claim,        Included        Not
  set out in § 2.E, which may result in a partial payment or no                      Included
  payment at all to the secured creditor.
3 The plan avoids a judicial lien or nonpossessory,                   Included       Not
  nonpurchase-money security interest, set out in § 2.G.                             Included

                             YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely
written objection. This plan may be confirmed and become binding on you without further notice or
hearing unless a written objection is filed before the deadline stated on the Notice issued in
connection with the filing of the plan.

1. PLAN FUNDING AND LENGTH OF PLAN.

   A. Plan Payments From Future Income

        1. To date, the Debtor paid $0.00 (enter $0 if no payments have been made to the Trustee to
date). Debtor shall pay to the Trustee for the remaining term of the plan the following payments. If
applicable, in addition to monthly plan payments, Debtor shall make conduit payments through the
Trustee as set forth below. The total base plan is $23,520.00, plus other payments and property
stated in § 1B below:




 Case 5:18-bk-05215-RNO          Doc 7 Filed 12/13/18 Entered 12/13/18 09:53:24                 Desc
                                 Main Document    Page 1 of 10
     Start          End               Plan          Estimated          Total             Total
    mm/yyyy        mm/yyyy          Payment          Conduit          Monthly          Payment
                                                    Payment           Payment         Over Plan
                                                                                         Tier
01/2019          12/2023         $392.00          N/A              $392.00           $23,520


                                                                          Total $23,520
                                                                      Payments:

        2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the
Trustee that a different payment is due, the Trustee shall notify the Debtor and any attorney for the
Debtor, in writing, to adjust the conduit payments and the plan funding. Debtor must pay all post-
petition mortgage payments that come due before the initiation of conduit mortgage payments.

         3. Debtor shall ensure that any wage attachments are adjusted when necessary to conform
     to the terms of the plan.

        4. CHECK ONE: ( X ) Debtor is at or under median income. If this line is checked, the rest
                       of § 1.A.4 need not be completed or reproduced.

                             ( ) Debtor is over median income. Debtor estimates that a minimum
                             of $_______ must be paid to allowed unsecured creditors in order to
                             comply with the Means Test.

     B. Additional Plan Funding From Liquidation of Assets/Other

        1. The Debtor estimates that the liquidation value of this estate is 100% to approved
           unsecured claims. (Liquidation value is calculated as the value of all non-exempt assets
           after the deduction of valid liens and encumbrances and before the deduction of Trustee
           fees and priority claims.)

        Check one of the following two lines.

          X    No assets will be liquidated. If this line is checked, the rest of § 1.B need not be
               completed or reproduced.

        ___    Certain assets will be liquidated as follows:


        2. In addition to the above specified plan payments, Debtor shall dedicate to the plan
           proceeds in the estimated amount of $_______ from the sale of property known and
           designated as ___________. All sales shall be completed by ___________, 20____. If
           the property does not sell by the date specified, then the disposition of the property shall
           be as follows: _______________.


                                                   2
 

    Case 5:18-bk-05215-RNO        Doc 7 Filed 12/13/18 Entered 12/13/18 09:53:24                  Desc
                                  Main Document    Page 2 of 10
          3. Other payments from any source(s) (describe specifically) shall be paid to the Trustee as
             follows: ___________________________________


2. SECURED CLAIMS.

     A. Pre-Confirmation Distributions. Check one.

      X      None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.

     ___     Adequate protection and conduit payments in the following amounts will be paid by the
             Debtor to the Trustee. The Trustee will disburse these payments for which a proof of
             claim has been filed as soon as practicable after receipt of said payments from the
             Debtor.

                      Name of Creditor                          Last Four Digits       Estimated
                                                                  of Account            Monthly
                                                                    Number             Payment


          1. The Trustee will not make a partial payment. If the Debtor makes a partial plan
             payment, or if it is not paid on time and the Trustee is unable to pay timely a payment
             due on a claim in this section, the Debtor’s cure of this default must include any
             applicable late charges.

          2. If a mortgagee files a notice pursuant to Fed. R. Bankr. P. 3002.1(b), the change in the
             conduit payment to the Trustee will not require modification of this plan.

     B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and Other
        Direct Payments by Debtor. Check one.

             None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

      X      Payments will be made by the Debtor directly to the creditor according to the original
             contract terms, and without modification of those terms unless otherwise agreed to by
             the contracting parties. All liens survive the plan if not avoided or paid in full under the
             plan.

       Name of Creditor                     Description of Collateral                Last Four
                                                                                      Digits of
                                                                                      Account
                                                                                      Number
Seterus, Inc.                      850 Keene Way, Sciota, PA 18354                 7695
Santander Consumer USA             2016 Hyundai Sonata                             3946




                                                     3
 

    Case 5:18-bk-05215-RNO         Doc 7 Filed 12/13/18 Entered 12/13/18 09:53:24                  Desc
                                   Main Document    Page 3 of 10
     C. Arrears, including, but not limited to, claims secured by Debtor’s principal residence.
        Check one.

            None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.

      X     The Trustee shall distribute to each creditor set forth below the amount of arrearages in
            the allowed proof of claim. If post-petition arrears are not itemized in an allowed claim,
            they shall be paid in the amount stated below. Unless otherwise ordered, if relief from
            the automatic stay is granted as to any collateral listed in this section, all payments to the
            creditor as to that collateral shall cease, and the claim will no longer be provided for
            under § 1322(b)(5) of the Bankruptcy Code:

    Name of Creditor             Description of          Estimated        Estimated     Estimated
                                  Collateral            Pre-petition         Post-      Total to be
                                                         Arrears to         petition     paid in
                                                         be Cured         Arrears to       plan
                                                                           be Cured
Seterus, Inc.              850 Keene Way,               $17,869.46        $0.00         $17,869.46
                           Sciota, PA 18354

     D. Other secured claims (conduit payments, claims for which a § 506 valuation is not
        applicable, etc.)

      X     None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.

     ___    The claims below are secured claims for which a § 506 valuation is not applicable, and
            can include: (1) claims that were either (a) incurred within 910 days of the petition date
            and secured by a purchase money security interest in a motor vehicle acquired for the
            personal use of the Debtor, or (b) incurred within 1 year of the petition date and secured
            by a purchase money security interest in any other thing of value; (2) conduit payments;
            or (3) secured claims not provided for elsewhere.

            1. The allowed secured claims listed below shall be paid in full and their liens retained
               until the earlier of the payment of the underlying debt determined under
               nonbankruptcy law or discharge under § 1328 of the Code.

            2. In addition to payment of the allowed secured claim, present value interest pursuant
               to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed
               below, unless an objection is raised. If an objection is raised, then the court will
               determine the present value interest rate and amount at the confirmation hearing.

            3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid,
               payments on the claim shall cease.

    Name of Creditor        Description of Collateral        Principal      Interest    Total to be
                                                             Balance of      Rate        Paid in
                                                               Claim                       Plan

                                                    4
 

    Case 5:18-bk-05215-RNO        Doc 7 Filed 12/13/18 Entered 12/13/18 09:53:24                   Desc
                                  Main Document    Page 4 of 10
     E. Secured claims for which a § 506 valuation is applicable. Check one.

            None. If “None” is checked, the rest of § 2.E need not be completed or reproduced.

      X     Claims listed in the subsection are debts secured by property not described in § 2.D of
            this plan. These claims will be paid in the plan according to modified terms, and liens
            retained until the earlier of the payment of the underlying debt determined under
            nonbankruptcy law or discharge under § 1328 of the Code. The excess of the creditor’s
            claim will be treated as an unsecured claim. Any claim listed as “$0.00” or “NO
            VALUE” in the “Modified Principal Balance” column below will be treated as an
            unsecured claim. The liens will be avoided or limited through the plan or Debtor will file
            an adversary action (select method in last column). To the extent not already determined,
            the amount, extent or validity of the allowed secured claim for each claim listed below
            will be determined by the court at the confirmation hearing. Unless otherwise ordered, if
            the claimant notifies the Trustee that the claim was paid, payments on the claim shall
            cease.

    Name of Creditor           Description of            Value of    Interest  Total     Plan,
                                Collateral              Collateral    Rate    Payment Adversary
                                                        (Modified                      or Other
                                                        Principal)                      Action
First Horizon             850 Keene Way,               No value.     N/A      Zero    Plan
                          Sciota, PA 18354

     F. Surrender of Collateral. Check one.

      X     None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.

            The Debtor elects to surrender to each creditor listed below the collateral that secures the
            creditor’s claim. The Debtor requests that upon confirmation of this plan or upon
            approval of any modified plan the stay under 11 U.S.C. §362(a) be terminated as to the
            collateral only and that the stay under §1301 be terminated in all respects. Any allowed
            unsecured claim resulting from the disposition of the collateral will be treated in Part 4
            below.

          Name of Creditor                   Description of Collateral to be Surrendered



     G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens. Check
        one.

      X     None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.



                                                   5
 

    Case 5:18-bk-05215-RNO        Doc 7 Filed 12/13/18 Entered 12/13/18 09:53:24                Desc
                                  Main Document    Page 5 of 10
     ___      The Debtor moves to avoid the following judicial and/or nonpossessory, non-purchase
              money liens of the following creditors pursuant to § 522(f) (this § should not be used for
              statutory or consensual liens such as mortgages).

        Name of Lien Holder.
        Lien Description. (For a judicial lien,
        include court and docket number.)
        Description of the liened property.
        Liened Asset Value
        Sum of Senior Liens
        Exemption Claimed
        Amount of Lien
        Amount Avoided

3. PRIORITY CLAIMS.

     A. Administrative Claims

           1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by
              the United States Trustee.

           2. Attorney’s fees. Complete only one of the following options:

              a. In addition to the retainer of $500.00 already paid by the Debtor, the amount of
                 $3,500.00 in the plan. This represents the unpaid balance of the presumptively
                 reasonable fee specified in L.B.R. 2016-2(c); or

              b. $___________ per hour, with the hourly rate to be adjusted in accordance with the
                 terms of the written fee agreement between the Debtor and the attorney. Payment of
                 such lodestar compensation shall require a separate fee application with the
                 compensation approved by the Court pursuant to L.B.R. 2016-2(b).

           3. Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                     Check one of the following two lines.

                X     None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                      reproduced.

              ___     The following administrative claims will be paid in full.

                 Name of Creditor                             Estimated Total Payment




                                                     6
 

    Case 5:18-bk-05215-RNO              Doc 7 Filed 12/13/18 Entered 12/13/18 09:53:24           Desc
                                        Main Document    Page 6 of 10
     B. Priority Claims (including certain Domestic Support Obligations Check one of the
        following two lines.

        ___    Allowed unsecured claims, entitled to priority under § 1322(a) will be paid in full
               unless modified under § 9.

              Name of Creditor                                Estimated Total Payment


     C. Domestic Support Obligations assigned to or owed to a governmental unit under 11
        U.S.C. §507(a)(1)(B). Check one of the following two lines.

          X    None. If “None” is checked, the rest of § 3.C need not be completed or reproduced.

        ___    The allowed priority claims listed below are based on a domestic support obligation
               that has been assigned to or is owed to a governmental unit and will be paid less than
               the full amount of the claim. This plan provision requires that payments in § 1.A. be
               for a term of 60 months (see 11 U.S.C. §1322(a)(4)).

              Name of Creditor                                Estimated Total Payment



4. UNSECURED CLAIMS

     A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of the
        following two lines.

          X    None. If “None” is checked, the rest of § 4.A need not be completed or reproduced.

        ___    To the extent that funds are available, the allowed amount of the following
               unsecured claims, such as co-signed unsecured debts, will be paid before other,
               unclassified, unsecured claims. The claim shall be paid interest at the rate stated
               below. If no rate is stated, the interest rate set forth in the proof of claim shall apply.


    Name of Creditor           Reason for Special           Estimated       Interest     Estimated
                                 Classification             Amount of        Rate          Total
                                                             Claim                       Payment


     B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds
        remaining after payment of other classes.


5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following
   two lines.

                                                    7
 

    Case 5:18-bk-05215-RNO        Doc 7 Filed 12/13/18 Entered 12/13/18 09:53:24                   Desc
                                  Main Document    Page 7 of 10
       X     None. If “None” is checked, the rest of § 5 need not be completed or reproduced. __
             The following contracts and leases are assumed (and arrears in the allowed claim to be
             cured in the plan) or rejected:

    Name of Creditor       Description of   Monthly Interest Estimated                  Total  Assume
                          Contract or Lease Payment  Rate     Arrears                    Plan    or
                                                                                       Payment Reject


6. VESTING OF PROPERTY OF THE ESTATE.

      Property of the estate will vest in the Debtor upon

      Check the applicable line:

            plan confirmation.
            entry of discharge.
       X    closing of case:

7. DISCHARGE: (Check one)

      (X)    The debtor will seek a discharge pursuant to § 1328(a).
      ( )    The debtor is not eligible for a discharge because the debtor has previously received a
             discharge described in § 1328(f).

8. ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the
Trustee will treat the claim as allowed, subject to objection by the Debtor.

Payments from the plan will be made by the Trustee in the following order:
Level 1 Adequate protection payments                       $ -0-
Level 2 Debtor’s attorney’s fees.                          $ 3,500.00
Level 3 Domestic Support Obligations                       $ -0-
Level 4 Priority claims, pro rata                          $ -0-
Level 5 Secured claims, pro rata                           $17,869.46
Level 6 Specially classified unsecured claims              $ -0-
Level 7 General unsecured claims                           $ -0-
Level 8 Untimely filed unsecured claims to which the $ -0-
          debtor(s) has/have not objected.
          Subtotal                                                         $21,369.46
          Trustee Commission (Estimated at 8%)             $ 2,150.54
          Total                                                            $23,520.00




                                                     8
 

    Case 5:18-bk-05215-RNO         Doc 7 Filed 12/13/18 Entered 12/13/18 09:53:24                    Desc
                                   Main Document    Page 8 of 10
If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above
Levels are not filled-in, then the order of distribution of plan payments will be determined by the
Trustee using the following as a guide:

Level 1: Adequate protection payments.
Level 2: Debtor’s attorney’s fees.
Level 3: Domestic Support Obligations.
Level 4: Priority claims, pro rata.
Level 5: Secured claims, pro rata.
Level 6: Specially classified unsecured claims.
Level 7: Timely filed general unsecured claims.
Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.


9. NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision
placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
one document, not as a plan and exhibit.)

         (a) (i) The second lien position mortgage of First Horizon Home Loans, its successors,
             predecessors and assigns, hereinafter referred to as “Lender”, is being avoided via this Plan.
             Debtor was provided information indicating the mortgage lien of lender would be voluntarily
             satisfied and the loan amount forgiven. However, the second mortgage lien remains of record
             with the Monroe County Recorder.

              (ii) Upon confirmation of this Plan the the junior lien held by Lender shall be deemed satisfied
     and released without further Order of this Court, provided that:
                   (A) The avoidance of Lender’s junior lien is contingent upon the Debtor’s completion of the
     Chapter 13 Plan and receipt of a Chapter 13 Discharge.
                   (B) Upon receipt of the Debtors' Chapter 13 discharge and completion of Debtors’ Chapter
     13 Plan, Lender shall within a reasonable time arrange to have the second lien position mortgage marked
     “satisfied” with the Monroe County Recorder of Deeds’
                   (C) Lender shall retain its lien for the full amount due under the subject loan in the event of
     either the dismissal of the Debtor’s Chapter 13 case or the conversion of the case to another Chapter
     under the United States Bankruptcy Code.

              (iii) The Confirmation Order and Discharge Order may be filed with the Recorder of Deeds in
     and for Monroe County, Pennsylvania, which shall satisfy and avoid the mortgage held by Lender
     against the Property, as recorded at Monroe County Record Book Volume 2262, Page 9746.  




Dated: 12/4/18                                 /s/ Vincent Rubino
                                               VINCENT RUBINO, ESQ., Attorney for Debtor

                                               /s/ Yeheya Zakaria Osman
                                               Yeheya Zakaria Osman, Debtor


                                                        9
 

    Case 5:18-bk-05215-RNO           Doc 7 Filed 12/13/18 Entered 12/13/18 09:53:24                       Desc
                                     Main Document    Page 9 of 10
By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




                                                 10
 

    Case 5:18-bk-05215-RNO       Doc 7 Filed 12/13/18 Entered 12/13/18 09:53:24                Desc
                                Main Document    Page 10 of 10
